Plaintiff-appellant’s motions for an order allowing costs, expenses, and attor*964ney’s fees having been ordered held in abeyance pending final disposition of the instant appeal, and the opinion in said appeal having been issued on July 8, 1976, 397 Mich 54, now, therefore, the motions for costs, expenses, and attorney’s fees are denied.
Jerry L. Sumpter for plaintiff-appellant. Boyce, Yahne & Wenzel for defendant-appellee.
Case below, Court of Appeals No. 18077, memorandum opinion of July 24, 1974.